Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 08/13/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 20, 21 are allowed.
Claim 9-12, 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 
16 recites wherein the opening formed in the body between the proximal and distal ends bisects the lockwire lumen such that the lockwire lumen includes a proximal portion and a distal portion. Claim 17 recites  wherein the proximal and distal portions of the lockwire lumen are separated by a gap, and wherein the lockwire extends across the gap such that the lockwire is received within the proximal and 
	Claim 20 recites the opening being formed in the body of the olive between the proximal and distal ends such that a portion of the lumen is exposed and such that the opening bisects the lumen such that lumen comprises a proximal portion and a distal portion; routing a linking element to the olive such that a portion of the linking element is positioned within the lumen of the olive; positioning a distal end of the linking element in the opening formed in the olive such that the distal end of the linking element is situated between the proximal and distal portions of the lumen.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 recite the linking element is coupled to the medical device, but not positively recite the medical device.  Thus it is unclear if they device delivery system includes the medical device or not. The Office suggests the following amendments to withdraw the rejection and clarify that the medical device is not a part of the claimed delivery system:
4. (currently amended) The system of claim 3, wherein the second end of the linking element is configured to be coupled to the medical device. 
5. (currently amended) The system of claim 3, wherein the second end of the linking element is coupled to the olive such that an intermediate portion of the linking element is configured to be routed through an aperture in the medical device. 
configured to be coupled to the medical device and being operable to reduce a cross section of the medical device when tension is applied to the second end of the linking element. 
7. (currently amended) The system of claim 6, wherein the intermediate portion of the linking element is configured to be routed about a periphery of the medical device. 
8. (currently amended) The system of claim 3, wherein the linking element is configured to be removable from the medical device. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0140178 (Rasmussen et al.)
Regarding claim 1, Rasmussen et al. discloses as shown in Figures 3, 7, 8 a medical device delivery system comprising: an elongate element (guide catheter 24, see paragraph [0054]); an olive (flexible tip 20, see paragraph [0055]) coupled to the elongate element, the olive including a body having a proximal end, a distal end, the olive including a lockwire lumen (bores 72, 74, see paragraph [0055]) and the body having an opening (top opening of one of bores 72, 74) formed therein, the opening being formed in the body between the proximal and distal ends such that a portion of the lockwire lumen is exposed; a lockwire (wire 72, see paragraph [0056]) removably coupled (wire 62 can be withdrawn from its fixation location upon application of a pulling force) to the olive, the lockwire extending through the lockwire lumen such that a portion of the lockwire is exposed (loop 76, see paragraph [0056]) by the opening formed in the body of the olive, and a linking element (suture thread 82’, see paragraph [0065]) removably coupled to the portion of the lockwire extending through the lockwire lumen and exposed by the opening formed in the body of the olive. 
.
Claim(s) 1-4, 13, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2003/0233140 (Hartley et al.)
Regarding claim 1, Hartley et al. discloses as shown in Figure 8 a medical device delivery system comprising: an elongate element (guide wire catheter 1, see paragraph [0049]); an olive (trigger wire guide 7, see paragraph [0049]) coupled to the elongate element, the olive including a body having a proximal end, a distal end, the olive including a lockwire lumen (lumen 9, see paragraph [0056]) and the body having an opening (aperture 13, see paragraph [0057]) formed therein, the opening being formed in the body between the proximal and distal ends such that a portion of the lockwire lumen is exposed; a lockwire (wire 11, see paragraph [0056]) removably coupled to the olive; see paragraph [0051]; the lockwire extending through the lockwire lumen such that a portion of the lockwire is exposed (loop 15, see paragraph [0059]) by the opening formed in the body of the olive, and a linking element (thread 16, see paragraph [0059]) removably coupled to the portion (portion of wire 11 generally indicated as A) of the lockwire extending through the lockwire lumen and exposed by the opening formed in the body of the olive. 

    PNG
    media_image1.png
    434
    486
    media_image1.png
    Greyscale


The office interprets trigger wire guide 7 as an olive because it includes a body having a proximal end, a distal end, the olive including a lockwire lumen and the body having an opening formed therein, which is how the applicant describes the structure of an olive in paragraph [0004] of the specification.


Regarding claims 2-4, Hartley et al. discloses wherein the linking element (16) has a first end and a second end, the first end of the linking element being removably coupled to the portion of the lockwire extending through the lockwire lumen and exposed by the opening formed in the body of the olive such that the first end of the linking element is constrained against longitudinal translation along the lockwire beyond the proximal and distal ends of the olive, wherein the linking element (16) operates to maintain a position of a medical device along the elongate element during a delivery and deployment of the medical device to a target region within a patient's vasculature, wherein the second end of the linking element is coupled to the medical device. 

Regarding claims 15, 19 Hartley discloses wherein the linking element (16) is a steering element and is operable to capable of deflecting the olive when tension is applied to the second end of the linking element, wherein the linking element is compressible. See paragraph [0059].
Regarding claim 18,  Hartley discloses wherein the olive further comprises a guidewire lumen (lumen of guidewire catheter 1, see paragraph [0045]) the lockwire lumen being laterally offset from the guidewire lumen. 

Claim(s) 1-3, 5-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2007/0293929 (Aoba et al.)
Regarding claim 1, Aoba et al. discloses as shown in Figures 1, 7, 8, 13 a medical device delivery system comprising: an elongate element (bifurcation member 75, see paragraph [0080]); an olive (a pusher catheter 20, see paragraph [0044]) coupled to the elongate element, the olive including a body having a proximal end, a distal end, the olive including a lockwire lumen (lumen through which guide catheter 10 is inserted, see paragraph [0044 and Figure 1]) and the body having an opening (one of holes first and second hole 21 and 22, see paragraph [0055]) formed therein, the opening being formed in the body between the proximal and distal ends such that a portion of the lockwire lumen is exposed; a lockwire (stent releasing wire 40, see paragraph [0053]) removably coupled to the olive; see paragraph [0080]; the lockwire extending through the lockwire lumen such that a portion of the lockwire is exposed (portion of stent releasing wire 40 under second hole 22) by the opening formed in the body of the olive, and a linking element (stent connecting string (stent connecting member) 30, see paragraph [0044]) removably coupled to the portion  of the lockwire extending through the lockwire lumen and exposed by the opening formed in the body of the olive. 





Regarding claims 2, 3, 5-7,   Aoba et al. discloses wherein the linking element (30) has a first end (free loop end) and a second end (end connected to pusher catheter 20, see paragraph [0051]), the first end of the linking element being removably coupled to the portion of the lockwire extending through the lockwire lumen and exposed by the opening formed in the body of the olive such that the first end of the linking element is constrained against longitudinal translation along the lockwire beyond the proximal and distal ends of the olive, wherein the linking element operates to maintain a position of a medical device along the elongate element during a delivery and deployment of the medical device to a target region within a patient's vasculature, wherein the second end of the linking element is coupled to the olive such that an intermediate portion of the linking element is routed through an aperture in the medical device, wherein the linking element includes an intermediate portion situated between the first and second ends of the linking element, the intermediate portion being coupled to the medical device and being operable to reduce a cross section of the medical device when tension is applied to the second end of the linking element, wherein the intermediate portion of the linking element is routed about a periphery of the medical device. 
Regarding claim 8, Aoba et al. discloses wherein the linking element (30) is removable from the medical device. See Figure 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771